      Case: 4:19-cr-00221-RLW Doc. #: 2 Filed: 03/14/19 Page: 1 of 4 PageID #: 7

                                                                                              FILED
                                   UNITED STATES DISTRICT COURT                            MARr I 4 2019
                                   EASTERN DISTRICT OF MISSOURI
                                         EASTERN DIVISION                                U. S. DISTRICT COURT
                                                                                       EASTERN DISTRICT OF MO
                                                                                                ST.LOUIS

 UNITED STATES OF AMERICA,                              )
                                                        )
              Plaintiff,                                )
                                                        )
 v.                                                     )
                                                        )
                                                            No.         4:19CR00221 RLW/JMB
 SHAWN WOOLDRIDGE,                                      )
                                                        )
              Defendant.                                )


                                                  INDICTMENT

                                                    COUNT I

         The Grand Jury charges that:

At all times pertinent to the charges in this indictment:

         1.     Federal law defined the term:

                (a)        "minor" to mean any person under the age of eighteen years (18 U.S.C.

                           § 2256(a));

                (b)        "sexually explicit conduct" to mean actual or simulated

                           (i)      sexual intercourse, including genital-genital, oral-genital, anal-

                                    genital; or oral-anal, whether between persons of the same or

                                    opposite sex,

                           (ii)     bestiality,

                           (iii)    masturbation,

                           (iv)     sadistic or masochistic abuse, or
   Case: 4:19-cr-00221-RLW Doc. #: 2 Filed: 03/14/19 Page: 2 of 4 PageID #: 8



                        (v)      lascivious exhibition: of the genitals or pubic area of any person (18

                                 U.S.C. §2256(2)(A)); and

                 (c)    "computer" to mean an electronic, magnetic, optical, electrochemical or

                        other high speed data processing device performing logical, arithmetic or

                        storage functions, including any data storage facility or communications

                        facility directly related to or operating in conjunction with such device. (18

                        U.S.C.   ~2256(6));

                                                                             •,
                 (d)    "child pornography" to mean any visual depiction, including any

                        photograph, film, video, picture, or computer or computer-generated image

                        or picture, whether made or produced by electronic, mechanical, or other

                        means, of sexqally explicit conduct, where--

                        (A)      the production of such visual depiction involves the use of a minor

                                 engaging in sexually explicit conduct; or

                        (C)      such visual depiction has been created, adapted, or modified to

                                 appear that an identifiable minor is engaging in sexually explicit

                                 conduct (18 U.S.C. §2256(8)).

        2.       The "Internet" was, and is, a computer communications network using interstate

and foreign lines to transmit data streams, including data streams used to store, transfer and receive

graphic files.


                 3.     Between on or about September 1, 2018, and November 6, 2018, in the

Eastern District of Missouri, and elsewhere,


                                     SHAWN WOOLDRIDGE,


                                                   2
    Case: 4:19-cr-00221-RLW Doc. #: 2 Filed: 03/14/19 Page: 3 of 4 PageID #: 9



 the defendant herein, did knowingly receive image and video files of child pornography over the

 internet, a means or facility of interstate commerce, and the image and video were a visual

 depictions that involved the use of a minor engaging in sexually explicit conduct and such visual

 depictions were of a minor engaging in sexually explicit conduct, including but not limited to the

· following:

         1). (american w sound) - boy you need.flv-A graphic video file depicting a
         prepubescent minor male preforming oral sex on an adult male;

         2). CP42.mp4 - A graphic video file depicting a prepubescent minor female in
         lascivious display of her genitals and then inserting a lollipop into her vagina;

         3) 12127767_529445807218499_771149493 _n.mp4- a graphic video file depicting a
         prepubescent minor female in lascivious display of her genitals;

         4) (pthc) laura young new 0609 complete - 20m58s_pocketpc(2).avi)-A graphic video
         file depicting a prepubescent minor female engaging in sex with an adult male .

. In violation of Title 18, United States Code, Section 2252A(a)(2).



                                             COUNT II

         The Grand Jury further charges that:

         1.     The allegations contained in paragraphs one, two, and three of Count I of this

 Indictment are incorporated by reference as if fully set forth herein.

         2.     Between on or about September 6, 2018, and November 6, 2018, in the Eastern

 District of Missouri, and elsewhere,

                                    .SHAWN WOOLDRIDGE,

 the defendant herein, did knowingly receive image and video files of child pornography over the

 internet, a means or facility of interstate commerce, and the image and. video were a visual

 depictions that involved the use of a minor engaging in sexually explicit conduct and such visual


                                                   3
  Case: 4:19-cr-00221-RLW Doc. #: 2 Filed: 03/14/19 Page: 4 of 4 PageID #: 10



depictions were of a minor engaging in sexually explicit conduct, including but not limited to' the

following:

       1) 2ffcb79c-8ac5-4a22-a317-979c29ae l 569.mp4- a graphic video file of a male
       attempting to penetrate the anus of a prepubescent minor child;   ·

       2) 5b907f5d-be34-4ce0-9c8S-e66ede78d4fb.jpg- a graphic video file of a female minor
       prepubescent child performing oral sex;

       3) 2017-09-01 20.09.15.mp4- a graphic video of prepubescent minor female child's
       genitals being penetrated.

In violation of Title 18, United States Code, Section 2252A(a)(2).




                                                     A TRUE BILL.




                                                     FOREPERSON

:JEFFREY B. JENSEN
Umted States Attorney.



COLLEEN C. LANG, #56872MO
Assistant United States Attorney




                                                4
